In two related proceedings pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground that she is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the subject children, the mother appeals from an order of disposition of the Family Court, Rockland County (Garvey, J.), dated November 27, 2002, which, upon a fact-finding order of the same court dated October 28, 2002, made after a fact-finding hearing, finding that she is unable to provide proper and ade*452quate care for the subject children by reason of mental illness, terminated her parental rights, and transferred custody and guardianship of the subject children to the Rockland County Department of Social Services for the purpose of adoption.
Ordered that the notice of appeal from the fact-finding order is deemed a premature notice of appeal from the order of disposition (see CPLR 5520 [c]); and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
We agree with the Family Court that there was clear and convincing evidence that the mother is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care of the subject children (see Social Services Law § 384-b [4] [c]; Matter of Erica D., 294 AD2d 435, 436 [2002]; Matter of Harlem Dowling—Westside Ctr. for Children & Family Servs. [Ebony Shaquiera C.] v Marion L.C., 264 AD2d 845 [1999]; Matter of Virginia Denise R., 249 AD2d 400 [1998]).
The mother’s remaining contention is without merit. Altman, J.P., H. Miller, Cozier and Mastro, JJ., concur.